 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT TACOMA
 9
10
     LARRY E. MULANAX,                               Case No. CV17-5915BHS
11
                                                     ORDER CONTINUING TRIAL
12                                Plaintiff,
13                           v.
14
     STATE OF WASHINGTON,
15
16                                Defendant.
17
18          Based on General Orders No. 01-20 and No. 02-20, the Court determines that trial in
19 this case cannot proceed on the currently scheduled date of May 5, 2020. General Order No.
20 02-20 provides that all civil and criminal hearings and trial dates in the Seattle and Tacoma
21 Courthouses scheduled to occur before June 1, 2020 are continued pending further order of
22 the Court. The need to protect the public health and safety of all those entering and working
23 in the Courthouse as detailed in General Order No. 02-20 constitutes good cause to modify
24 the scheduling order pursuant to Federal Rule of Civil Procedure 16(b)(4).
25          IT IS THEREFORE ORDERED that the trial date and other dates shall be continued.
26          The trial date of May 5, 2020, and all other upcoming dates in this case, are hereby
27 VACATED.
28          The parties shall file a Joint Status Report on or before June 1, 2020, with an agreed



     Order Continuing Trial – 1
1 proposed trial date. The parties shall consult with the Courtroom Deputy regarding possible
2 trial dates If the parties do not agree on a proposed date, each side shall set forth, in a single
3 report, separate proposals for the trial date. Once a trial date is identified, the Court will set
4 the pretrial deadlines in accordance with its standard procedures.
5           If the parties believe that the pretrial conference or other anticipated hearings may be
6 effectively conducted by video/teleconference, they may identify those hearings in the Joint
7 Status report.
8           IT IS SO ORDERED.
9           Dated this 31st day of March, 2020.
10
11
12
13
14
                                               ABENJAMIN H. SETTLE
                                                United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Order Continuing Trial – 2
